DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20, lines 2-3, states "wherein at least one of said first and second longitudinal supports is immovably fixed
Claim 30, second to last and last lines, recites “a third longitudinal support includes first and second brackets immovably fixed to the first and second guides”. However, since bracket 4 is placed in notch 6, as seen in Fig. 2a, it is unclear how the structure is immovable. There is no description of glue or screws or any other means by which the brackets are "immovable" relative to the guides. As best understood by the examiner, the limitation will be treated to mean that if a user chooses not to move the longitudinal support it is fixed and does not move.
Claim 31, lines 2-3, recites “one of said first and second longitudinal supports is immovably fixed at the center of the first and second guides”. However, it is unclear how the support is immovably fixed onto the guide due to lack of description in the Specification or detail in the drawings. As best understood by the examiner, the limitation will be treated to mean that if a user chooses not to move the longitudinal support it is fixed and does not move.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “the container" in the last line which is unclear because a container was only previously recited in the preamble and it is not known whether or not this limitation is being positively recited.
Claim 30 recites the limitation “the poultry container" in the third to last line which is unclear because a container was only previously recited in the preamble and it is not known whether or not this limitation is being positively recited.
Claims 16-19, 22-25, and 27-29 depend from a rejected claim and are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, 20, 22, 23, 29 and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Payne (GB 2353253).
Regarding claim 15, Payne teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Payne is capable of holding poultry), comprising: first and second guides substantially parallel to one another (cables 94; Fig. 2); first and second longitudinal supports (laterally extending web 126; Fig. 2) movably connected to the first and second guides (cables 94; Fig. 2); and a flexible cover sheet (top surface 52 (of cover 50); Fig. 2) connected to the first and second longitudinal supports (laterally extending web 126); wherein the first and second guides (cables 94) are provided with holding locations for positioning of the first and second longitudinal supports onto the first and second guides (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the user’s preference); wherein each of the first and second longitudinal support (laterally 
	Regarding claim 16, Payne teaches the limitations of claim 15, as above, and further teaches wherein the holding locations (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the user’s preference) of the substantially parallel guides (cables 94) are defined with a relief on the first and second guides (hooks 120 & loops 122 on top surface 52 (of cover 50) are defined on cables 94; Figs. 2 & 13).
	Regarding claim 18, Payne teaches the limitations of claim 15, as above, and further teaches wherein the flexible cover sheet (top surface (of cover 50); Fig. 2) is provided with openings (storage means may comprise a network of straps; Page 25, lines 25-26).
	Regarding claim 20, Payne teaches the limitations of claim 15, as above, and further teaches wherein at least one of said first and second longitudinal supports is immovably fixed to the first and second guides (laterally extending web 126 is immovably fixed to cables 94 when loops 122 are fastened to hooks 120 of centre masts 34 and do not move unless the user chooses to move the laterally extending web 126; see Figs. 2 & 13).

Regarding claim 23, Payne teaches the limitations of claim 22, as above, and further teaches wherein the holding locations (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the users preference) are located on the first and second guides (cables 94) at least at positions proximate to a corner adjoining two side walls of the poultry container (see Fig. 2, wherein the laterally extending web 126 connected to support rings 92 is located proximate to the corners of container (base 10, side surfaces 54 & front and rear surfaces 56, 58) and at one or more positions centrally between two side walls opposite one another (laterally extending web 126 connected to support rings 92 can be moved to various positions along cables 94; Figs. 2, 5 and 11).
	Regarding claim 29, Payne teaches the limitations of claim 15, as above, and further teaches wherein the flexible cover sheet (top surface 52 (of cover 50)) is stretchable, such that adjustment of the first and second longitudinal supports (laterally extending web 126) away from one another stretches the flexible cover sheet (see Figs. 5 & 6, wherein top surface 52 (of cover 50) can be stretched across the cargo by adjusting laterally extending web 126).
	Regarding claim 31, Payne teaches the limitations of claim 20, as above, and further teaches wherein the at least one of said first and second longitudinal supports is immovably fixed at the center of the first and second guides (laterally extending web 126 is immovably fixed to the center of cables 94 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (as above) in view of Scott (US Patent 4200330 A).
Regarding claim 19, Payne teaches the limitations of claim 15, as above, and further teaches wherein the flexible cover sheet (top surface 52 (of cover 50)) is a net (storage means may comprise a network of straps; Page 25, lines 25-26), such that adjustment of the first and second longitudinal supports (laterally extending web 126) away from one another stretches the flexible cover sheet (see Fig. 5 wherein the top surface 52 (of cover 50) can be stretched via adjustment of the laterally extending web).
Payne does not teach having a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig. 2; Col. 3, lines 20-21). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective

container cover of Payne because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
	Regarding claim 30, Payne teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Payne is capable of holding poultry), comprising: first and second guides substantially parallel to one another (cables 94; Fig. 2); first and second longitudinal supports (laterally extending web 126; Fig. 2) slidably connected (via support rings 92; Fig. 2) to the first and second guides (cables 94); and a flexible cover sheet (top surface 52 (of cover 50); Fig. 2) connected to the first and second longitudinal supports (laterally extending web 126), such that adjustment of the first and second longitudinal supports away from one another stretches the flexible cover sheet (adjustment of laterally extending web 126 can stretch top surface 52 (of cover 50); Figs. 5 and 6); wherein the first and second guides are provided with holding locations for positioning of the first and second longitudinal supports onto the first and second guides (laterally extending web 126 can be positioned at various holding locations on cables 94, according to the user’s preference); wherein each of the first and second longitudinal support (laterally extending web 126; Fig. 2) includes first and second brackets (support rings 92; Fig. 2) located on opposed ends thereof (see Figs. 5 & 11), the first bracket encircles the first guide and the second bracket encircles the second guide respectively (support rings 92 encircle cables 94; see Fig. 5), to suspend the flexible cover sheet (top surface 52 (of cover 50); Fig. 2) between the first and second guides (cables 94; Fig. 2), the first and second longitudinal supports (laterally extending web 126) being spaced apart from one another by a variable distance (see Figs. 2 & 6) formed by a segment of the flexible cover sheet (top surface 52 (of cover 50)) located therebetween (see Fig. 2); wherein the first and second guides (cables 94; Fig. 2) are fixedly attached (via support rings 92, cleat 86 and corner masts 30; Figs. 1 & 2) to the poultry container (base 10, side surfaces 54 & front and rear surfaces 56, 

    PNG
    media_image1.png
    540
    539
    media_image1.png
    Greyscale

Payne does not teach having a flexible cover sheet having a wire mesh structure.

It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry
container cover of Payne because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Claims 15, 16, 18, 20, 22, 23, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent 5938270) in view of Payne (as above).
	Regarding claim 15, Swanson teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Swanson is capable of holding poultry), comprising: 
first and second guides substantially parallel to one another (cables 22 or cables 22 & upper rail 40; Fig. 3, 4 and 11); 
first and second longitudinal supports movably connected to the first and second guides (bows 18 are connected to cables 22 or cables 22 & upper rail 40; Fig. 11); 
and a flexible cover sheet (tarpaulin 14; Figs. 1-3) connected to the first and second longitudinal supports (tarpaulin 14 is attached by fasteners 16 to bows 18; Fig. 2);
wherein the first and second guides (cables 22 or cables 22 & upper rail 40; Fig. 3, 4 and 11) are provided with holding locations for positioning of the first and second longitudinal supports (bows 18) onto the first and second guides (bows 18 can be positioned at various holding locations on cables 22 and upper rail 40, according to the user’s preference); 
wherein each of the first and second longitudinal support (bows 18) includes first and second brackets (connector 20; Figs. 6 & 11) located on opposed ends thereof (see Figs. 2 & 10), the first bracket (connector 20) encircles the first guide (cables 22 or cables 22 & upper rail 40) and the second 
Swanson does not teach allowing the container to open from both ends of the first and second guides.
Payne teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Payne is capable of holding poultry) and the concept of allowing the container (base 10; Fig. 2) to open from both ends of the first and second guides (see Fig. 5., wherein the base 10 can be exposed from either end of the cables 94; Pages 42-43, lines 27-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concept of allowing the container to open from both ends as taught by Payne to the poultry container cover of Swanson, as doing so enables cargo to be loaded or unloaded onto or from the base 10 in a generally vertical direction, as recognized by Swanson (Page 43, lines 1-3).
Regarding claim 16, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the holding locations (Swanson - bows 18 can be positioned at various holding locations on cables 22 or cables 22 and upper rail 40, according to the 
Regarding claim 18, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the flexible cover sheet is provided with openings (Swanson - tarpaulin 14 has holes where screws 42 attach it to connector 20; Fig. 6; Col., lines 47-48).
Regarding claim 20, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein at least one of said first and second longitudinal supports is immovably fixed to the first and second guides (Swanson - see Fig. 10 wherein the boom 18 (not pictured) is locked to cable 22 by a pair of opposed cable clamps 54; Col. 4, lines 9-12).
Regarding claim 22, Swanson as modified by Payne teaches a poultry container for holding live poultry comprising: a bottom wall (Swanson - see Fig. 3, wherein container 12 has a bottom), four side walls protruding from the bottom wall (Swanson - see Fig. 3, wherein container 12 has four side walls) and a cover (Swanson - tarpaulin 14; Fig. 3) for a poultry container according to claim 15 (Swanson & Payne - see explanation above), to which the cover (Swanson - tarpaulin 14) is connected to the side walls at a distance from the bottom wall (Swanson - Figs. 1 & 3).
Regarding claim 23, Swanson as modified by Payne teaches the limitations of claim 22 and further teaches wherein the holding locations (Swanson - bows 18 can be positioned at various holding locations on cables 22 or cables 22 and upper rail 40, according to the users preference) are located on the first and second guides (Swanson - cables 22 or cables 22 and upper rail 40) at least at positions proximate to a corner adjoining two side walls of the poultry container (Swanson - see Fig. 16, wherein bows 18 connected to connectors 20 are located proximate to the corner of the container 12) and at one or more positions centrally between two side walls opposite one another (Swanson - bows 18 
Regarding claim 29, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches wherein the flexible cover (Swanson - tarpaulin 14; Fig. 1) sheet is flexible, such that adjustment of the first and second longitudinal supports (Swanson - bows 18; Fig. 1) away from one another stretches the flexible cover sheet (Swanson - see Figs. 1, 3 and 10).
Regarding claim 31, Swanson as modified by Payne teaches the limitations of claim 20, as indicated above, and further teaches wherein the at least one of said first and second longitudinal supports (Swanson – bows 18) is immovably fixed at the center of the first and second guides (Swanson - see Fig. 11 wherein the boom 18 is locked to cable 22 by a pair of opposed cable clamps 54 and wherein the cable 22 can be moved by a user so that the locked boom 18 can be positioned in the center of the cable 22; Col. 4, lines 9-12).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and Schmeichel (US Patent 8857887).
Regarding claim 17, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches holding locations on the first and second guides (Swanson - bows 18 can be positioned at various holding locations on cables 22, according to the user’s preference) but does not teach wherein the preferred holding locations are defined with magnetic force.
Schmeichel teaches a truck bed cover, wherein the preferred holding locations of the substantially parallel guides are defined with magnetic force (ferromagnetic material 26 of the side rails 32 magnetically connect to magnets 44 of cover 18; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic force (ferromagnetic material 26 and magnets 44) as taught by Schmeichel to the preferred holding locations of the cover of Swanson, as modified by .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and Scott (US Patent 4200330 A).
Regarding claim 19, Swanson as modified by Payne teaches the limitations of claim 15, as indicated above and further teaches a flexible cover sheet (Swanson - tarpaulin 14) and the adjustment of the first and second longitudinal supports away from one another stretches the flexible cover sheet (Swanson - adjustment of bows 18 away from one another stretches tarpaulin 14; Figs. 1, 3 & 10).
Swanson as modified by Payne does not teach a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig.2; Col. 3, lines 20-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry container cover of Swanson, as modified by Payne, because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Scott (as above).
Regarding claim 30, Swanson teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Swanson is capable of holding poultry), comprising: 
first and second guides substantially parallel to one another (cables 22 or cables 22 and upper rail 40; Fig. 3);

 and a flexible cover sheet (tarpaulin 14: Fig. 6) connected to the first and second longitudinal supports (bows 18; Fig. 2), such that adjustment of the first and second longitudinal supports (bows 18) away from one another stretches the flexible cover sheet (tarpaulin 14; Figs. 1, 3, 16);
 wherein the first and second guides (cables 22 or cables 22 and upper rail 40; Fig. 3) are provided with holding locations for positioning (bows 18 can be positioned at various holding locations on cables 22 (or cables 22 and upper rails 40) according to the user’s preference) of the first and second longitudinal supports (bows 18) onto the first and second guides (cables 22; Figs. 10-11);
wherein each of the first and second longitudinal support (bows 18) includes first and second brackets (connector 20; Fig. 6) located on opposed ends thereof (Fig. 2), the first bracket (connector 20) encircles the first guide (cables 22 or cables 22 and upper rail 40) and the second bracket (connector 20) encircles the second guide(cables 22 or cables 22 and upper rail 40), respectively, to suspend the flexible cover sheet (tarpaulin 14; Fig. 1) between the first and second guides (cables 22 or cables 22 and upper rail 40; Fig. 3) the first and second longitudinal supports (bows 18: Fig. 1) being spaced apart from one another by a variable distance formed by a segment of the flexible cover sheet (tarpaulin 14) located therebetween (see Figs. 1 & 10);
wherein the first and second guides are fixedly attached to the poultry container (cables 22 (or cables 22 and upper rail 40) are fixedly attached to container 12, with upper rail 40 being permanently attached, and cables 22 being fixedly attached until a user decides to move the cables 22; Figs. 3 & 11); and 
wherein a third longitudinal support (shaft 26; Fig. 3) includes first and second brackets (pulleys 24; Fig. 3) immovably fixed (shaft 26 is immovably fixed to cable 22 when a user chooses not to operate 
Swanson does not teach a flexible cover sheet having a wire mesh structure.
Scott teaches a load retaining cover composed of wire mesh (wire mesh 34; Fig.2; Col. 3, lines 20-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire mesh cover as taught by Scott to the poultry container of Swanson because a wire mesh cover is very durable for its weight, as recognized by Scott (Col. 3, lines 21-26).
Claims 24 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and De Camp (US Patent 2553637).
Regarding claim 24, Swanson as modified by Payne is silent about a door, arranged to form a section of one of the side walls and a section of the bottom wall, which door is slidably connected with the rest of the poultry container.
De Camp teaches a door for trucks which has a door (door 3; Fig. 1; Col 14, lines 65-70), arranged to form a section of one of the side walls (side wall 1; Fig. 4), which door is slidably connected (opening may be arranged to be slid along the side of the vehicle as a sliding door; Col. 14, lines 65-70) with the rest of the poultry container (door 3 is adapted for structures such as trucks, railroad cars and the like, which are capable of holding live poultry; Col. 1, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sliding door as taught by De Camp to the poultry container of Swanson, as modified by Payne, because doors are common features on vehicles which provide users with easy access to the contents being transported, as understood by one of ordinary skill in the art.

Swanson in view of Payne and De Camp does not specifically teach wherein the door is centrally located to one of the side walls to which the door is connected.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the door to a central location to one of the side walls, since it has been held that rearranging parts of an invention involves only routine skill in the art (a door at any location provides a user with access to the interior). In re Japikse, 86 USPQ 70.
Claims 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (as above) in view of Payne (as above) and Esbroeck (US Patent 5060596).
Regarding claim 27, Swanson as modified by Payne teaches a poultry container with a poultry container cover according to claim 22 but does not teach a poultry container assembly for holding five poultry, comprising a plurality of stacked poultry containers.
Esbroeck teaches that it is known to carry stacked poultry containers in a truck (live poultry are often placed in containers (container 100 is comprised of stacked compartments I, II, III, IV, V; Fig. 1) and moved, for example by truck; Col. 1, lines 20-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of stacked poultry containers as taught by Esbroeck in the poultry container of Swanson, as modified by Payne, because it is an efficient way to transport large quantities of poultry, as understood by one of ordinary skill in the art.
Regarding claim 28, Swanson in view of Payne and Esbroeck teaches the limitations of claim 27, as indicated above and further teaches wherein the poultry container assembly (Esbroeck - container 
Response to Arguments
Applicant argued that “Swanson fail to teach that the cover may be opened in more than one direction as required by claim 15” and “one skilled in the art would not find it obvious in view of Swanson to open a container from either direction” and “Swanson is incompatible with the teaching that the container can be opened from either direction”.
In response, while Swanson does not teach that the cover may be opened in more than one direction, Payne does teach a cover than can be opened from either the front or back of the container or bed of a truck (see Fig. 5., wherein the base 10 can be exposed from either end of the cables 94; Pages 42-43, lines 27-3). Payne teaches the concept of allowing the container to open from both ends and it would be obvious to do so since this enables cargo to be loaded or unloaded onto or from the base 10 in a generally vertical direction (Page 43, lines 1-3). As explained in the rejection above, claim 15 is taught by Payne and also by Swanson in view of Payne.
Applicant argued that “Schmeichel is only used to teach a truck bed cover having holding locations defined with magnetic force and fails to make up for the shortcomings of Swanson”.
In response, Schmeichel was only used to teach providing the holding locations with magnetic force. As explained above, Payne and also Swanson in view of Payne teaches the limitations of claim 15. Further, Swanson in view of Payne and Schmeichel teaches all of the limitations of claim 17, as explained above.
Applicant argued that “Swanson fails to teach that the first and second guides are fixedly attached to the container as required by claim 30. Rather, Swanson teaches that the cables are implemented to be "operated" about pulleys to slide longitudinal supports along the length of the container. (Swanson c. 1, 11. 36-43; c. 3, 11. 23-30). Because the cables move in relation to the container body, the cables are not fixedly attached to the container.”
In response, the cables 22 or the cables 22 and upper rail 40 of Swanson are defined in the rejection above as being the first and second guides. The cables 22 are “fixedly attached” to the container since they are attached and do not move unless a user moves them. Also, upper rail 40 is permanently attached to the container and cannot be removed from the container without destroying the reference. 
The argument that since the cables 22 are able to move in relation to the container does not mean that they are not “fixedly attached”. According to Thefreedictionary.com, fixed is defined as “stationary”. Therefore, the cables 22 are fixed, or stationary, when they are not being actively moved by a user and are also attached, via other components, to the container.
Applicant argued “Scott is only used to teach a load retaining cover composed of wire mesh and fails to make up for the shortcomings of Swanson.”
In response, Scott was only used to teach a wire mesh. As explained above, Payne and also Swanson in view of Payne teaches the limitations of claim 15. Claim 19 is taught by Payne in view of Scott and also by Swanson in view of Payne and Scott, as explained above. Independent claim 30 is taught by Payne in view of Scott and also by Swanson in view of Scott, as explained above.
Applicant argued “De Camp is only used to teach a door for trucks arranged to form a section of one of the side walls and a section of the bottom wall, the door being slidably connected with the rest of the container. De Camp fails to make up for the shortcomings of Swanson.”
In response, since Swanson in view of Payne teaches the limitations of claim 15 De Camp was not required to teach any additional limitations other than a door. The limitations of claims 24-25 are taught by Swanson in view of Payne and De Camp, as explained above.
Applicant argued “Esbroeck is only used to teach a poultry container assembly comprising a plurality of stacked poultry containers and fails to make up for the shortcomings of Swanson.”
In response, Swanson in view of Payne teaches the limitations of claim 15 Esbroeck was not required to teach any additional limitations other than a plurality of stack poultry containers. The limitations of claims 27-28 are taught by Swanson in view of Payne and Esbroeck, as explained above.
	Applicant argued “Swanson fails to teach that any longitudinal supports are immovably fixed to the first and second guides at the center of the first and second guides such that the fixed longitudinal support is immovably located at the center of the container. Rather, Swanson teaches that longitudinal supports are movable along the cables and have no particular relationship to the container.”
	In response, Swanson teaches a bow 18 which is fixed via clamps 54 to cables 22. Locked bow 18 can be positioned at the center of the container, per a user’s preference, and does not move relative to cables 22. Locked bow 18 only moves in synchrony with cables 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643